OPINION — AG -(1) HOUSE JOINT RESOLUTION NO. 1064 PROPERLY AUTHORIZES THE DIRECTOR OF THE OKLAHOMA DEPARTMENT OF CORRECTIONS, SUBJECT TO THE APPROVAL OF THE EMPLOYMENT REVIEW BOARD, TO ESTABLISH THE MAXIMUM BED SPACE CAPACITY OF STATE CORRECTIONAL FACILITIES.  (2) HOUSE JOINT RESOLUTION NO. 1064 AUTHORIZES THE DEPARTMENT OF CORRECTIONS TO REFUSE TO ACCEPT ADDITIONAL PRISONERS FROM COUNTY AUTHORITIES WHERE THE MAXIMUM BED SPACE CAPACITY HAS BEEN ATTAINED, NOTWITHSTANDING THE PROVISIONS OF 57 O.S. 1979 Supp., 95 [57-95] (JANET COX) CITE: 57 O.S. 1979 Supp., 95 [57-95]